IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60414
                        Conference Calendar



HENRY MARTIN ROCHA-BARAHONA,

                                           Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                           Respondent.


                        - - - - - - - - - -
              Petition for Review of an Order of the
                   Board of Immigration Appeals
                             A26 548 709
                        - - - - - - - - - -
                           April 15, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Henry Martin Rocha-Barahona petitions this court to review

the Board of Immigration Appeals’ (BIA) decision denying his

application to reopen his suspension of deportation proceeding.

Rocha-Barahona contends that he has presented new evidence

showing that his deportation will cause extreme hardship.    We

have reviewed the record, the BIA’s decision, and the briefs and

find no abuse of discretion.   See Hernandez-Cordero v. INS, 819
F.2d 558, 560 (5th Cir. 1987) (en banc).

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                   No. 96-60469
                       - 2 -

PETITION DENIED.